     Case 5:20-cv-01053-DNH-ATB Document 5 Filed 10/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

RAYSHELL S. JOHNSON,

                                  Plaintiff,       5:20-cv-01053
                                                   (DNH/ATB)
         -v-


TUCKER MISSIONARY BAPTIST CHURCH,
Pastor, All Others; and SHERIFF'S DEPT.,
Sheriff's, All Others,


                         Defendants.
--------------------------------

APPEARANCES:

RAYSHELL S. JOHNSON
Plaintiff pro se
605 Carbon Street
Syracuse, NY 13208

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

         Pro se plaintiff Rayshell S. Johnson commenced this action on September 8, 2020.

On September 15, 2020, the Honorable Andrew T. Baxter, United States Magistrate Judge,

advised by Report-Recommendation that the complaint be dismissed in its entirety without

prejudice but that plaintiff be permitted leave to amend as to some but not all claims. No

objections to the Report-Recommendation have been filed.

      Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.
      Case 5:20-cv-01053-DNH-ATB Document 5 Filed 10/14/20 Page 2 of 3




§ 636(b)(1).

       Therefore, it is

       ORDERED that

       1. Plaintiff's complaint is DISMISSED IN ITS ENTIRETY without prejudice, and

without leave to amend as against the Tucker Missionary Baptist Church, its pastor, and its

employees;

       2. Plaintiff's complaint is DISMISSED IN ITS ENTIRETY without prejudice, but with

leave to amend as against the Syracuse Police Department and/or the Sheriff's Department

as outlined by Magistrate Judge Baxter in the Report-Recommendation;

       3. Plaintiff is provided an opportunity to amend her complaint within thirty (30) days of

the date of this Decision and Order to correct the deficiencies identified in the Report-

Recommendation;

       4. Plaintiff is advised that if she files an amended complaint against a municipality or

individual officers of that municipality's police force, any amended complaint must be a

complete pleading which will supercede the original. Plaintiff is advised she may not

incorporate any of the facts in the original by reference into the amended complaint, and she

may not repeat the same claims that she has made in her other federal lawsuits against the

same defendants;

       5. If plaintiff timely files an amended complaint within thirty (30) days of the date of

this Decision and Order, the file be forwarded to Magistrate Judge Baxter for further review;

and

       6. If plaintiff fails to file an amended complaint within thirty (30) days of the date of



                                                -2-
     Case 5:20-cv-01053-DNH-ATB Document 5 Filed 10/14/20 Page 3 of 3




this Decision and Order, the complaint be dismissed in its entirety and without further order.

      IT IS SO ORDERED.




Dated: October 14, 2020
       Utica, New York.




                                              -3-
